Citation Nr: 1757272	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-18 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to September 1996 in the United States Army. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a March 1997 rating decision, the RO denied the Veteran's claim of service connection for a left ankle disorder.  The Veteran did not initiate an appeal or submit new and material evidence within the appeal period.  

2.  The evidence received since the March 1997 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim of service connection for a left ankle disorder.  

3.  Resolving reasonable doubt in her favor, the Veteran's left ankle disorder is etiologically related to an injury incurred during her military service.  



CONCLUSIONS OF LAW

1.  The March 1997 rating decision that denied the Veteran's claim of service connection for a left ankle disorder is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a left ankle disorder.  38 U.S.C. § 5108 (2002); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for residuals of a left ankle sprain have been met.  38 U.S.C. §§ 1110, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board finds that new and material evidence has been received to reopen a claim of service connection for a left ankle disorder.  In a March 1997 rating decision, the RO denied the claim because the evidence did not show a current chronic disability.  Newly received evidence indicates that the Veteran has a chronic left ankle disability.  Therefore, the claim is reopened and will be decided on the merits.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017). 

VA shall consider all information and lay and medical evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's left ankle disorder was incurred during service.  Although there is evidence against the claim (i.e., May 2012 and June 2012 VA examinations), the lay statements from the Veteran and her ex-husband, along with contemporaneous medical evidence, indicate that the Veteran has had ongoing problems with her left ankle since she sprained it in service.  

The Veteran's service treatment records indicate that she sprained her left ankle during basic training in August 1993.  She continued to complain of left ankle pain and weakness throughout service, was treated with physical therapy, and given a physical profile.  At her February 1996 separation examination, she reported that it was still painful a lot of the time and it was noted that she still had problems walking long distances.  

During an October 1996 VA examination, the Veteran reported having problems with her ankle since service, but indicated that she had no symptoms at that time.  The physical examination was normal.  

A November 1996 private treatment record notes that the Veteran had left ankle problems resulting from a basic training injury.  On physical examination, she had tenderness over the lateral collateral ligament of the left ankle without severe or gross laxity.  In October 1998, she reported that she felt like her left ankle was falling outward ever since the eversion grade II lateral sprain of the ankle during military service.  It was noted that films had been normal, but that rigorous athletics caused the ankle to become somewhat painful and swollen.  

An October 2011 VA consultation report indicates that the Veteran stated that she twisted her ankle during service while running and that the ankle felt unstable and twisted frequently.

The May 2012 and June 2012 VA examiner noted that the Veteran had recently had surgery to reconstruct a left ankle ligament.  He opined that it was less likely than not that the left ankle condition was related to the injury the Veteran had during her military service, noting that there was no objective or subjective evidence of instability.  The Board notes, however, that the Veteran's service treatment records note that she had left ankle weakness and that she has reported having multiple sprains or episodes where he left ankle would give way.  Therefore, the VA examiner's opinion is based on an inaccurate factual premise and lacks probative value.

As noted above, the Veteran and her ex-husband have both stated that the Veteran has had ongoing left ankle problems since she separated from military service.  Private treatment records in 1996 and 1998 also support ongoing problems related to the in-service injury.  

On this record, the Board finds the lay statements along with the medical evidence indicate that the Veteran's left ankle disorder is at least as likely as not related to her military service.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for a left ankle disorder is warranted.  See Gilbert, 1 Vet.App. at 55. 


ORDER

New and material evidence having been submitted, the claim of service connection for a left ankle disorder is reopened.


Service connection for residuals of a left ankle sprain is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


